DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 09/13/2021, 08/11/2021, 04/09/2019 and 01/15/2019 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
The instant Drawing does not provide numerals for claimed limitations such as “a second spiral disk feature” and “a second reversal disk”. Fig. 7 depicted elements 120A and 120B, but neither of them was designated as first or second spiral disk feature. Also is went disk 101  a second reversal disk?
 Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 10/04/2021 is acknowledged.
Claims Status.
This Office Action is responsive to the amendment filed on 10/04/2021. Claims 1-21 were pending. Claims 15-21 have been cancelled.   Claims 1-14 are now pending.  Claims 1-14   are presented for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term substantially lower is a relative term which is not defined by the claim, the specification does not 
The term "substantial portion" in claim 5 is a relative term which renders the claim indefinite.  The term “substantial portion " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0258339 to Kim (Kim) in view of US 20070072072 to Maeda (Maeda).
Regarding claim 1, Kim discloses a prismatic (Fig. 1) lithium ion (para 44)  battery cell, comprising: a packaging that includes a cover (151) sealed to a can ( case 140),   a power assembly disposed within the packaging (Fig. 2)  and a first terminal pad and a second terminal pad (123 and 133) respectively disposed above the cover and electrically coupled to the power assembly, wherein the cover includes: a vent (154) disposed below the first terminal pad,  a first reversal disk (157)  disposed below a vent plate 154  wherein the first reversal disk  and  configured to deflect upwards to open  the vent 154 in response to a pressure within the packaging being greater than a predefined pressure threshold and form an external short-circuit between the first and second terminal pads via the first features, and wherein a portion of the power assembly fails in response to the external short-circuit and interrupts current flow between the first and second terminal pads.
Kim does not expressly disclose that the vent 154 is a spiral disk. 
Maeda teaches (para 105) a battery, comprising compression coil as a safety vent. Therefore such structural design is well known in the art. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the safety valve of Kim with the spring, as taught by Maeda because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious and would improve safety of the battery.  See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Kim does not expressly a second spiral disk feature disposed below the second terminal pad, and a second reversal disk disposed below the second spiral disk and second feature and a second reversal disk disposed below the second spiral disk feature. However, it  would have been obvious to one having ordinary skill in the art at the time the invention was file to use a second spiral disk and a second reverse disk  with second electrode pad since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Since modified Kim comprises all structural elements as claimed in claim 1, the battery of modified Kim fully capable to perform the claimed functions. 
Regarding claim 2, modified
Regarding claim 3, modified Kim discloses that modified member 154 comprises vent disk. Regarding the limitation: “configured to activate to release effluent from an interior of the packaging at a second predefined pressure threshold, and wherein the first pressure threshold is substantially less than the second pressure threshold” since the reverse disk 157 disposed below the vent 154, said limitation considered implicitly present.  
Regarding claim 5, Kim discloses wherein a substantial portion of an external short- circuit traverses the first terminal pad, the first spiral disk feature, the cover, the second spiral disk feature, and the second terminal pad as depicted of Fig. 2 of Kim. 
Regarding claim 6, Kim discloses insulating member 159 in combination with insulating member 156a (Fig. 2, para 61), defining an opening. That reads on claimed terminal insulator. Regarding the limitation: “that allows the first spiral disk feature to be displaced through the opening to contact the first terminal pad”. Since modified Kim discloses all structural features substantially similar to that of instant claim 6, it is fully capable to perform the claimed function.
Regarding claim 11
Regarding claim 12, modified Kim discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since the structural limitation of the battery of modified Kim substantially similar to that as claimed in the instant claim 1 and taking into account that instant Application does not disclose neither electrode active materials nor electrolyte composition, the battery of modified Kim is fully capable to be charged (intended use) to 100  Ah or more.
Claims 4, 13  and  14  are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0258339 to Kim  in view of US 20070072072 to Maeda  and further in view of US 2016/0329550  to Kohlberger  (Kohlberger).
Regarding claim 4, modified Kim discloses the invention as discussed above as applied to claim 3
Kohlberger teaches a battery cell  with surge protector (Title)   comprising a short-circuit member wherein  the battery comprising short-circuit member 6 (a reverse disk) which is design to short electrodes at first predetermined pressure and release pressure into surrounding if internal pressure exceeds a second predetermined pressure and as such avoid an explosion of the battery.  Further, Kohlberger teaches that the first predetermined pressure in a range from 0.1 MPa to 0.3 MPa and the second predetermined pressure in a range 0.3Mpa to 0.5 MPa. Specifically, Kohlberger teaches preferably values 0.2 and 0.4 Mpa for the first and second thresholds respectively, i.e. at least 50% greater.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the first and second predetermined pressure of modified Kim such that the second predetermined pressure will be at least 50% greater than the first pressure   as taught by Kohlberger in order to improve safety of the battery. 
Regarding claims 13 and 14, modified Kim discloses the invention as discussed above as applied to claim 1
Kohlberger teaches a battery module (para 19) comprising battery cells with surge protector (Title)   comprising a short-circuit member. Therefore combining batteries cell having short circuit members combining with gas release valves in modules is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine  the battery cells of modified Kim into battery modules as taught by  as taught by Kohlberger, in order to expand area of use such cells for example into stationary emerged storage systems. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 depend from claim 7 directly and indirectly and would be allowed as well if the all limitation of claim 7 will be rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727